Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2017

                                     No. 04-17-00566-CV

                                       Tom FATJO, Jr.,
                                          Appellant

                                               v.

                                Andrews Kurth KENYON LLP,
                                         Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15425A
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER

         Appellant’s brief was originally due November 6, 2017; however, the court granted an
extension of time until December 6 to file the brief. Appellant has filed a further motion for
extension of time, asserting the parties are in settlement negotiations. We grant the motion and
order appellant’s brief due January 5, 2018 (sixty days after the original due date).

        Appellant is advised that no further extensions of time will be granted absent a motion
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief or a motion disposing of this appeal will be completed and filed by the
requested extended deadline. The court does not ordinarily grant extensions of more than sixty
days beyond the original due date. 4th Tex. App. (San Antonio) Loc. R. 8, Notes and Comments.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.
___________________________________
KEITH E. HOTTLE,
Clerk of Court